            Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 1 of 40



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 JAMES BARR, individually and on behalf of all         Case No. ____________________
 other persons similarly situated,
                                                       CLASS ACTION COMPLAINT
                                Plaintiff,
                        vs.                            JURY TRIAL DEMANDED

 DRIZLY, LLC f/k/a DRIZLY, INC., and
 THE DRIZLY GROUP, INC.


                                Defendants.


         Plaintiff James Barr (“Plaintiff”), individually and on behalf of all others similarly

situated, asserts the following against Defendants Drizly, LLC f/k/a Drizly, Inc. and The Drizly

Group, Inc. (collectively “Drizly” or “Defendants”), based upon personal knowledge, where

applicable, information and belief, and the investigation of counsel.

                                    I.       INTRODUCTION

       1.       Plaintiff brings this Class Action Complaint on behalf of customers harmed as a

result of Drizly’s failure to safeguard and protect its customers’ highly sensitive and personal

customer information as the result of a Data Breach that has exposed Drizly’s customers’

information on the “dark web”—an underground or “black market” part of the internet accessed

by an anonymizing browser and that is not indexed by search engines, where rampant illegal

commerce occurs (e.g., buying and selling stolen card, subscription, and account

information/credentials; buying and selling drugs, guns, and counterfeit money)—where it has

been available to cybercriminals since at least February 13, 2020

       2.       On July 28, 2020, the online alcohol delivery service Drizly notified customers,

including Plaintiff, that it had “recently identified some suspicious activity involving customer
            Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 2 of 40



data” and that an internal investigation had determined “that an unauthorized party appears to have

obtained some of our customers’ personal information” (the “Data Breach”). According to Drizly’s

account of the Data Breach in their email notification, the information acquired by hackers

included only customer email addresses, dates of birth, passwords, and delivery addresses.

       3.       However, despite Drizly’s claims, reporters at the leading technology industry news

source TechCrunch quickly found that the scope and nature of the Data Breach was much broader

than what Drizly had disclosed and admitted.1 According to TechCrunch as many as 2.5 million

Drizly accounts are believed to have been stolen.

       4.       TechCrunch obtained a portion of the data stolen as a result of the Data Breach,

including several accounts of Drizly staff members, and verified the data against public records. The

portion of the data that TechCrunch obtained also contained user phone numbers, IP addresses and

geolocation data associated with the user’s billing address.

       5.       TechCrunch also identified customer information from the Drizly Data Breach for

sale on the dark web, where cyber criminals can purchase the information to commit fraud and

identity theft, as well as other financial crimes. The post was made on February 13, 2020. Even

though Drizly claimed that no customers had their financial information compromised as a result

of the Data Breach, the dark web listing includes users’ credit card numbers and order histories.

TechCrunch’s findings confirm that not only did Drizly allow a data breach to occur, but Drizly

has failed to discover, and disclose, the full scope and extent of the Data Breach.

       6.       Moreover, Drizly failed to identify the breach until July 28, 2020, even though its

users’ sensitive customer data has been available on the dark web since at least February 13, 2020.




1
 Zack Whittaker, Alcohol delivery service Drizly confirms data breach, TECHCRUNCH (July 28,
2020), https://techcrunch.com/2020/07/28/drizly-data-breach/.
                                                    2
            Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 3 of 40



As a result of Drizly’s failure to maintain reasonable security measures and protocols, Plaintiff and

Class members were not provided adequate notice that their sensitive customer information was

compromised for at least five months and were unable to take steps to proactively mitigate the harm

caused by the Data Breach.

       7.       As Plaintiff’s and Class members’ sensitive customer data is currently available for

purchase by cyber criminals on the dark web, they have sustained immediate, tangible injury as a

direct result of the Data Breach. Plaintiff and Class members have also expended significant effort

installing credit monitoring services and reviewing bank and credit card statements to mitigate the

effects of the Data Breach. This injury is ongoing, as Plaintiff and Class members now face a

significant and imminent risk of identity theft and fraud as demonstrated by the fact that their

sensitive customer data is now available to cybercriminals for purchase on the dark web.

       8.       Plaintiff seeks to remedy these harms on behalf of himself and all similarly situated

individuals whose sensitive customer data was stolen in the Data Breach. Plaintiff and Class

members seek remedies including reimbursement of losses due to identity theft and fraud and other

out-of-pocket costs, compensation for time spent in response to the Data Breach, credit monitoring

and identity theft insurance, and injunctive relief requiring substantial improvements to Drizly’s

security systems.

                                         II.     PARTIES

                Plaintiff

       9.       Plaintiff James Barr is a natural person and citizen of the State of New York and a

resident of New York County.

       10.      Plaintiff Barr has used his credit and/or debit card to make purchases utilizing the

Drizly mobile application during the Data Breach period. As a result of the Data Breach, Plaintiff

Barr’s sensitive customer data was compromised by unauthorized third parties.

                                                  3
          Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 4 of 40



       11.     Had Plaintiff Barr known that Drizly would not adequately protect his sensitive

customer data, he would not have made purchases using Drizly.

               Defendants

       12.     Defendant Drizly, LLC f/k/a Drizly, Inc. is a limited liability company existing

under the laws of the State of Delaware, with its principal place of business located at 334 Boylston

Street, Suite 300, Boston, MA 02116. On December 18, 2019, Drizly, Inc. was converted into

Drizly, LLC.

       13.     Defendant The Drizly Group, Inc. is a privately held Delaware corporation,

organized and existing under the laws of the State of Delaware, with its principal place of business

located at 334 Boylston Street, Suite 300, Boston, MA 02116.

       14.     Defendants Drizly, LLC f/k/a Drizly, Inc. and The Drizly Group, Inc. are

collectively referred to throughout the Complaint as “Drizly” or “Defendants.”

                             III.   JURISDICTION AND VENUE

       15.     This Court has subject matter jurisdiction under the Class Action Fairness Act, 28

U.S.C. § 1332(d) because this is a class action involving more than 100 class members, the amount

in controversy exceeds $5 million, and many members of the class are citizens of states different

from Drizly.

       16.     This Court has personal jurisdiction over Defendants Drizly, LLC f/k/a Drizly, Inc.

and The Drizly Group, Inc. because (1) both Defendants maintain their principal places of business

in Massachusetts, (2) both Defendants conduct substantial business in and throughout

Massachusetts, and (3) the wrongful acts alleged in the Complaint were committed largely in

Massachusetts.

       17.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because both

Drizly, LLC f/k/a Drizly, Inc. and The Drizly Group, Inc. are headquartered in this District and a

                                                 4
          Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 5 of 40



substantial part of the events giving rise to Plaintiff’s claims occurred in this District. Venue is

also proper because both Drizly, LLC f/k/a Drizly, Inc. and The Drizly Group, Inc. regularly

transact business here.

                              IV.    FACTUAL ALLEGATIONS

               The Drizly Data Breach

       18.     According to information contained on their website, Drizly is the world’s largest

alcohol marketplace and the “best” way to shop for beer, wine and spirits. Drizly has become one

of the biggest online alcohol delivery services in the U.S. and Canada, raising over $68 million to

date, rivaling online alcohol delivery services Minibar and Delivery.com.

       19.     Drizly is an online mobile ordering application that partners with retail stores in

over 180 geographical markets across North America to provide customers with the ability to

purchase alcohol and have it delivered to them.

       20.     Drizly’s website says “[o]ur customers trust us to be part of their lives – their

celebrations, parties, dinners and quiet nights at home. We are there when it matters.”

       21.     Despite Drizly’s claims of “trust,” Drizly’s deficient data security measures left its

customers’ sensitive customer data vulnerable to hackers who pilfered this information and placed

it for sale on the dark web on February 13, 2020, to which it appears Drizly was oblivious.

       22.     In an email to Drizly’s customers (of which Plaintiff received), Drizly admitted that

that it had “recently identified some suspicious activity involving customer data” and that an

internal investigation had determined “that an unauthorized party appears to have obtained some

of our customers’ personal information.”

       23.     On July 28, 2020, TechCrunch first reported that Drizly had experienced a data

breach, revealing far more information about the scope and extent of the Data Breach than Drizly



                                                  5
          Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 6 of 40



provided to its customers.2

       24.     For example, according to Drizly’s account of the Data Breach, the information

acquired by hackers was limited to only customer email addresses, dates of birth, passwords, and

delivery addresses.

       25.     However, according to TechCrunch, as many as 2.5 million Drizly accounts are

believed to have been stolen. TechCrunch was able to obtain a portion of the data, including several

accounts of Drizly staff members, and verify the data against public records. The data obtained by

TechCrunch revealed that the Data Breach also included user phone numbers, IP addresses and

geolocation data associated with the user’s billing address, despite Drizly’s claims.

       26.     It is important to note that Drizly has not publicly indicated when the hack occurred,

how long the Data Breach lasted and its users’ sensitive customer data was exposed, when Drizly

detected and became aware of the Data Breach, or how many accounts were affected. But, Drizly

has advised users (including Plaintiff) to change their passwords. However, an anonymous

spokesperson for Drizly stated to TechCrunch that: “In terms of scale, up to 2.5 million accounts

have been affected. Delivery address was included in under 2% of the records. And as mentioned

in our email to affected consumers, no financial information was compromised.”

       27.     Drizly’s notification to Plaintiff similarly stated, “it’s important to note that no

financial information -- i.e. neither credit card nor debit card information -- was compromised.”

       28.     Drizly’s account of the Data Breach appears to be a gross understatement of its scope

and magnitude. For example, while Drizly has claimed that no “financial information” was taken

in the Data Breach, a screen capture (Figure 1) obtained by TechCrunch blatantly shows the exact




2
 Zack Whittaker, Alcohol delivery service Drizly confirms data breach, TECHCRUNCH (July 28,
2020), https://techcrunch.com/2020/07/28/drizly-data-breach/.
                                                  6
          Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 7 of 40



opposite. Figure 1 below is a dark web posting from February 13, 2020 by a well-known seller of

stolen credit card data. The listing offers to sell “Fresh Hacked drizly.com Account [sic] with Valid

CC attached and Order History” for $14.

                                            FIGURE 1




       29.     The Drizly “Fresh Hacked” post in Figure 1 demonstrates that hackers successfully

exfiltrated Drizly users’ sensitive customer data, including credit card numbers, resulting in the

harm already sustained by Plaintiff and Class members.

       30.     Additionally, the “Fresh Hacked” post confirms that Plaintiff and Class members

are at an significant and imminent risk of future harm of identity theft and fraud, including

fraudulent charges that may be placed on customers’ cards, as cyber criminals on the dark web are

able to purchase their financial information and use it to commit identity theft and fraud.

       31.     In contrast to what is and has been frequently made available to consumers in recent

data breaches, Drizly has not offered or provided any monitoring service or identity theft and fraud

insurance to date despite advising Plaintiff and Class members to “reset your Drizly password,”



                                                 7
          Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 8 of 40



“continue monitoring your account for any unusual activity,” and “to be extra cautious, you may

want to considering changing your passwords across any sites/apps that use the same password as

your Drizly account.”

       32.     Drizly failed to properly safeguard Plaintiff’s and Class members’ information or

timely notify them that sensitive customer data was stolen, allowing cybercriminals to access its

users’ sensitive customer data since at least February 13, 2020, when the “Fresh Hacked” dump

of sensitive customer data was posted on the dark web. Drizly also failed to properly monitor its

systems. Had it done so, it would have discovered the Data Breach much sooner.

       33.     Drizly had a continuing duty pursuant to statute, regulations, the common law, and

industry standards to safeguard customers’ sensitive customer data through reasonable and

necessary data security measures and practices.

               Drizly Was on Notice of a Significant Risk of a Data Breach

       34.     Drizly was—and at all relevant times has been—aware that the sensitive customer

data that it obtains and processes is highly sensitive and could be used for nefarious purposes by

third parties, such as perpetrating identity theft and making fraudulent purchases.

       35.     Drizly also was—and at all relevant times has been—aware of the importance of

safeguarding its customers’ sensitive customer data and of the foreseeable consequences that

would occur if its data security systems were breached, including the fraud losses and theft that

would be imposed on consumers.

       36.     Drizly’s data security obligations were particularly important and well-known

given the numerous recent malware-based payment card data breaches throughout the retail and

food service industry preceding the Data Breach, including breaches at Neiman Marcus, Michaels,

Sally Beauty Supply, P.F. Chang’s China Bistro, Eddie Bauer, Goodwill, SuperValu Grocery,

UPS, Home Depot, Jimmy John’s, Dairy Queen Restaurants, Staples, Kmart, Noodles & Co.,

                                                  8
          Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 9 of 40



GameStop, Wendy’s, Chipotle, Arby’s, Wawa, and Rutter’s, which have all been widely reported

by the media over the last several years. The increase in data breaches, and the risk of future

breaches, is widely known throughout the retail and food service industry, including to Drizly.

       37.     Drizly was on notice about the risk of security infiltrations from other sources,

including the U.S. Computer Emergency Readiness Team, a government unit within the

Department of Homeland Security, which alerted retailers to the threat of payment system malware

on July 31, 2014, and issued a guide for retailers on protecting against the threat of payment system

malware, which was updated on August 27, 2014.3 Drizly should have taken action to protect and

ensure that its customers’ information would not continue to be available to hackers and identity

thieves, but Drizly chose not to do so.

       38.     Additionally, experts have long warned that the threat of hackers targeting payment

system systems is serious. Well-known security expert Michael Reitblat explained in a recent trade

publication that “[b]eyond POS systems, fraudsters often go directly to the source by attacking the

restaurant’s network or computer system, which stores files containing sensitive financial details.

POS network attacks can affect multiple chain locations simultaneously and expose immense

quantities of data in one fell swoop, allowing attackers to remotely steal data from each credit card

as it is swiped at the cash register.”4 But, he noted that these data breaches are preventable: “[t]o

help prevent fraud attacks, restaurants need to ensure they comply with the standards governing

the handling of payment card information, . . . manage the risks associated with third party vendors




3
  See UNITED STATES COMPUTER EMERGENCY READINESS TEAM, ALERT (TA14-212A): BACKOFF
POS MALWARE (Aug. 27, 2014), https://www.us-cert.gov/ncas/alerts/TA14-212A.
4
  Michael Reitblat, Is your restaurant data-breach proof?, FAST CASUAL (Aug. 3, 2018),
https://www.fastcasual.com/blogs/is-your-restaurant-data-breach-proof/.

                                                 9
           Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 10 of 40



and put an effective incident response plan into place.”5

          39.    These warnings, among others, put Drizly on notice that it may be susceptible to a

data breach and of the importance of prioritizing data security to prevent a breach. Despite Drizly’s

knowledge of the likelihood that its customers’ payment sensitive customer data would be stolen

without reasonable security measures, Drizly failed to implement adequate data security measures

that would have prevented hackers from penetrating its systems to steal sensitive customer data.

                 Drizly’s Data Security Failures

          40.    Up to, and including, the period during which the Data Breach occurred, Drizly

breached its duties, obligations, and promises to Plaintiff and Class members, by its failure to:

          (a)   hire qualified personnel and maintain a system of accountability over data security,
                thereby knowingly allowing data security deficiencies to persist;

          (b)   properly train its employees about the risk of cyberattacks and how to mitigate them,
                including by failing to implement adequate security awareness training that would
                have instructed employees about the risks of common techniques, what to do if they
                suspect such attacks, and how to prevent them;

          (c)   address well-known warnings that its payment system was susceptible to a data
                breach (see Section IV, B, above);

          (d)   implement certain protocols that would have prevented unauthorized programs, such
                as malware, from being installed on its systems that accessed sensitive customer data
                and otherwise would have protected sensitive customer data;

          (e)   install software to adequately track access to its network, monitor the network for
                unusual activity, and prevent exfiltration of data, which would have detected the
                presence of hackers and prevented sensitive customer data from being stolen.
                Specifically, there are measures that are recommended and available to prevent data
                from leaving protected systems and from being sent to untrusted networks outside of
                the corporate systems. For example, IP whitelisting, which allows only specific IP
                addresses to connect to trusted corporate networks and networks within the CDE,
                prevents hackers from sending data outside the network even when they manage to
                identify and collect customers’ sensitive data. Similarly, system information and
                event monitoring (“SIEM”) programs are designed to track systems activity to look


5
    Id.


                                                  10
         Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 11 of 40



             for suspicious connections and attempts to transfer files to or from untrusted
             networks; and

       (f)   adequately safeguard consumers’ sensitive customer data and maintain an adequate
             data security environment to reduce the risk of a data breach.

                       Drizly Violated PCI Data Security Standards

       41.     Drizly failed to comply with industry standards for data security and actively

mishandled the data entrusted to it by its customers, including Plaintiff and Class members.

       42.     The Payment Card Industry Security Standards Council promulgates minimum

standards, which apply to all organizations that store, process, or transmit sensitive customer data.

These standards are known as the Payment Card Industry Data Security Standard (“PCI DSS”).

PCI DSS is the industry standard governing the security of sensitive customer data, although it sets

the minimum level of what must be done, not the maximum.

       43.     PCI DSS version 3.2.1 (as described in Figure 2, below), released in May 2018 and

in effect at the time of the Drizly Data Breach, imposes the following 12 “high-level” mandates:6



                     [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




6
 See PCI SEC. STANDARDS COUNCIL, PCI DSS QUICK REFERENCE GUIDE:
UNDERSTANDING THE PAYMENT CARD INDUSTRY DATA SECURITY STANDARD
VERSION 3.2.1, at 11, (July 2018), https://www.pcisecuritystandards.org/documents/PCI_DSS-
QRG-v3_2_1.pdf.
                                                 11
         Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 12 of 40



                                           FIGURE 2




       44.     Furthermore, PCI DSS 3.2.1 sets forth detailed and comprehensive requirements to

be followed to meet each of the 12 mandates.

       45.     Among other things, PCI DSS 3.2.1 requires Drizly to: properly secure sensitive

customer data; not store cardholder data beyond the time necessary to authorize a transaction; to

timely upgrade its payment system software; implement proper network segmentation; encrypt

sensitive customer data at the POS; restrict access to sensitive customer data to those with a need

to know; establish a process to identify; and timely fix security vulnerabilities. Upon information

and belief, Drizly failed to comply with some or all of these requirements.

       46.     As noted in the chart, PCI DSS required Drizly to “protect all systems against


                                                12
           Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 13 of 40



malware.” Drizly failed to do so. Drizly specified that it had “identified some suspicious activity

involving customer data” and that “an unauthorized party appears to have obtained some of our

customers’ personal information…”

          47.   PCI DSS also required Drizly to “[t]rack and monitor all access to network

resources.” Drizly failed to do so. The hacker(s) had access to Drizly’s system for an unspecified

period of time, illustrating that Drizly had materially deficient tracking and monitoring systems in

place.

          48.   Upon information and belief, Drizly violated numerous other provisions of the PCI

DSS, including subsections underlying the chart above. Those deficiencies will be revealed during

discovery with the assistance of expert witnesses.

          49.   PCI DSS sets the minimum level of what must be done, not the maximum. While

PCI compliance is an important first step in securing cardholder data, it is not sufficient on its own

to protect against all breaches, nor does it provide a safe harbor against civil liability for a data

breach.

          50.   At all relevant times, Drizly was well-aware of its PCI DSS obligations to protect

cardholder data. Drizly was an active participant in the payment card networks as it collected and

likely transmitted thousands (or more) of sets of payment card data per day across 180 geographic

market across 26 states.

          51.   Industry experts acknowledge that a data breach is indicative of data security

failures. For example, research and advisory firm Aite Group has stated: “‘If your data was stolen

through a data breach that means you were somewhere out of compliance’ with payment industry




                                                 13
         Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 14 of 40



data security standards.”7

                       Drizly Violated the FTC Act

       52.     According to the Federal Trade Commission (“FTC”), the failure to employ

reasonable and appropriate measures to protect against unauthorized access to confidential

consumer data constitutes an unfair act or practice prohibited by Section 5 of the Federal Trade

Commission Act of 1914 (“FTC Act”), 15 U.S.C. § 45.

       53.     In 2007, the FTC published guidelines that establish reasonable data security

practices for businesses. The guidelines note that businesses should protect the personal customer

information that they keep; properly dispose of personal information that is no longer needed;

encrypt information stored on computer networks; understand their network’s vulnerabilities; and

implement policies for installing vendor-approved patches to correct security problems. The

guidelines also recommend that businesses consider using an intrusion detection system to expose

a breach as soon as it occurs; monitor all incoming traffic for activity indicating someone may be

trying to hack the system; watch for large amounts of data being transmitted from the system; and

have a response plan ready in the event of a breach.

       54.     The FTC has also published a document entitled “FTC Facts for Business,” which

highlights the importance of having a data security plan, regularly assessing risks to computer

systems, and implementing safeguards to control such risks.

       55.     The FTC has issued orders against businesses that have failed to employ reasonable

measures to secure sensitive customer data. These orders provide further guidance to businesses




7
  Lisa Baertlein, Chipotle Says Hackers Hit Most Restaurants in Data Breach, REUTERS (May
26, 2017) (accessible at: https://www.reuters.com/article/us-chipotle-cyber/chipotle-says-hackers-hit-
most-restaurants-in-data-breach-idUSKBN18M2BY) (last visited August 7, 2020).

                                                 14
         Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 15 of 40



regarding their data security obligations.

       56.     In the years leading up to the Data Breach, and during the course of the breach

itself, Drizly failed to follow guidelines set forth by the FTC and actively mishandled the

management of its IT security. Furthermore, by failing to have reasonable data security measures

in place, Drizly engaged in an unfair act or practice within the meaning of Section 5 of the FTC

Act.

               The Data Breach Damages Plaintiff and Class Members

       57.     As a result of Defendants’ deficient security measures and failure to timely and

adequately detect the Data Breach, Plaintiff and Class members have been harmed by the

compromise of their sensitive customer data in the Data Breach.

       58.     Plaintiff and Class members also face a substantial and imminent risk of identity

theft and fraudulent charges on credit and/or debit cards. Criminals carried out the Data Breach

and stole the sensitive customer data with the intent to use it for fraudulent purposes and/or to sell

it, as evidenced by the dark web posting listing Drizly users’ sensitive customer data available for

purchase.

       59.     Furthermore, Plaintiff and Class members will experience an increased likelihood

of identity theft and fraud going forward. This is especially true as their email addresses, dates of

birth, passwords, address, phone numbers, IP addresses were compromised, and their credit card

numbers are currently available for purchase by criminals on the dark web.

       60.     Also, many Class members will incur out of pocket costs for protective measures

such as identity theft protection, credit monitoring fees, credit report fees, credit freeze fees, fees

for replacement cards, and similar costs related to the Data Breach.

       61.     Plaintiff and Class members also suffered a “loss of value” of their credit and debit

card information when it was stolen by the hacker in the Data Breach. A robust market exists for

                                                  15
         Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 16 of 40



stolen card information, which is sold on the dark web at specific identifiable prices. This market

serves as a means to determine the loss of value to Plaintiff and Class members.

       62.     Plaintiff and Class members also suffered “benefit of the bargain” damages.

Plaintiff and Class members overpaid for goods that should have been—but were not—

accompanied by adequate data security. Part of the price Plaintiff and Class members paid to Drizly

was intended to be used to fund adequate data security. Class members did not get what they paid

for.

       63.     Plaintiff and Class members have spent and will continue to spend substantial

amounts of time monitoring their payment card accounts for identity theft and fraud, disputing

fraudulent transactions, and reviewing their financial affairs more closely than they otherwise

would have done but for the Data Breach. Plaintiff and Class members will also spend time

obtaining replacement cards and resetting automatic payment links to their new cards. These

efforts are burdensome and time-consuming.

       64.     Class members who experience actual identity theft and fraud will also be harmed

by the inability to use their credit or debit cards when their accounts are suspended or otherwise

rendered unusable due to the fraudulent charges. To the extent Class members are charged

monthly/annual fees for their credit and/or debit accounts, they are left without the benefit of that

bargain while they await receipt of their replacement cards. Class members will also be harmed by

the loss of use of and access to their account funds and credit lines or being limited in the amount

of money they are permitted to obtain from their accounts. Class members will further be harmed

by the loss of rewards points or airline mileage available on credit cards that consumers lost credit

for as a result of having to use alternative forms of payment while awaiting replacement cards.

This includes missed payments on bills and loans, late charges and fees, and adverse effects on



                                                 16
           Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 17 of 40



their credit, including decreased credit scores and adverse credit notations.

          65.    The stolen sensitive customer data is a valuable commodity to identity thieves.

William P. Barr, the United States Attorney General, made clear that consumers’ sensitive personal

information commonly stolen in data breaches “has economic value.”8 The purpose of stealing

large caches of sensitive customer data is to use it to defraud consumers or to place it for illegal

sale and to profit from other criminals who buy the data and use it to commit payment card fraud.

Indeed, cyber criminals routinely post stolen payment card information on anonymous websites,

making the information widely available to a criminal underworld. There is an active and robust

market for this information. One commentator explained, “[m]ost of the time what [data breach

hackers] do is they steal the data and then they sell the data on the dark web to the people who

actually commit the fraud.”9 Indeed, a well-known seller on the dark web has already placed

Plaintiff’s and Class members’ stolen sensitive customer data for sale since at least February 13,

2020.

          66.    In the case of a data breach, merely reimbursing a consumer for a financial loss due

to identity theft or fraud does not make that individual whole again. On the contrary, after

conducting a study, the Department of Justice’s Bureau of Justice Statistics (“BJS”) found that

“among victims who had personal information used for fraudulent purposes, 29% spent a month

or more resolving problems.”10



8
  See Attorney General William P. Barr Announces Indictment of Four Members of China’s
Military for Hacking into Equifax, DEP’T OF JUSTICE, (Feb. 10, 2020)
https://www.justice.gov/opa/speech/attorney-general-william-p-barr-announces-indictment-four-
members-china-s-military.
9
 See Legislator, security expert weigh in on Rutter’s data breach, ABC NEWS, (last updated Feb.
17, 2020 8:47 AM), https://www.abc27.com/news/local/york/legislator-security-expert-weigh-in-
on-rutters-data-breach/.
10
     See Erika Harrell, Ph.D. and Lynn Langton, Ph.D., Victims of Identity Theft, 2012, U.S.
                                                  17
         Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 18 of 40



       67.     A victim whose payment card information has been stolen or compromised may

not see the full extent of identity theft or fraud until long after the initial breach. Additionally, a

victim whose payment card information has been stolen may not become aware of charges when

they are nominal, as typical fraud-prevention algorithms may not capture such charges. Those

charges may be repeated, over and over again, on a victim’s account.

       68.     The risk of identity theft and fraud will persist for years. Identity thieves often hold

stolen data for months or years before using it, to avoid detection. Also, the sale of stolen

information on the dark web may take months or more to reach end-users, in part because the data

is often sold in small batches as opposed to in bulk to a single buyer. Thus, Plaintiff and Class

members must vigilantly monitor their financial accounts ad infinitum.

               Plaintiff and Class Members Face a Risk of Identity Theft Beyond Just
               Credit and Debit Card Fraud

       69.     Identity thieves can combine data stolen in the Data Breach with other information

about Plaintiff and Class members gathered from underground sources, public sources, or even

Plaintiff’s and Class members’ social media accounts. Thieves can use the combined data to send

highly targeted phishing emails to Plaintiff and Class members to obtain more sensitive

information. Thieves can use the combined data to commit potential crimes including, e.g.,

opening new financial accounts in Plaintiff and Class members’ names, taking out loans in Plaintiff

and Class members’ names, using Plaintiff and Class members’ information to obtain government

benefits, filing fraudulent tax returns using Plaintiff and Class members’ information, obtaining

driver’s licenses in Plaintiff and Class members’ names but with another person’s photograph, and

giving false information to police during an arrest. Furthermore, the sensitive customer data stolen




Department of Justice, Bureau of Justice Statistics (Dec. 2013), at 1.
                                                  18
         Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 19 of 40



from Drizly can be used to drain debit card-linked bank accounts, make “clone” credit cards, or to

buy items on certain less-secure websites.

       70.      Drizly has acknowledged that Plaintiff and Class members face a significant risk of

various types of identity theft stemming from the Data Breach. Shifting the burden of responding

to the Data Breach to consumers, Drizly recommended that affected customers undertake the

following daunting tasks: “reset your Drizly password,” “continue monitoring your account for

any unusual activity,” and “consider changing your passwords across any sites/apps that use the

same password as your Drizly account.”

       71.      Thus, by virtue of that statement, Drizly acknowledges that Plaintiff and Class

members face an actual imminent risk of identity theft beyond just fraudulent credit and debit card

transactions.

       72.      Drizly has taken no affirmative steps—beyond notifying consumers of the Data

Breach—to protect against these broad-based types of identity theft and fraud, such as offering

free credit monitoring and identity theft insurance to all customers whose sensitive customer data

was stolen in the Data Breach. Drizly’s efforts are wholly insufficient to combat the indefinite and

undeniable risk of identity theft and fraud.

                           V.      CLASS ACTION ALLEGATIONS

       73.      Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23(a), 23(b)(2)

and (b)(3) on behalf of a Nationwide Class.

       All persons in the United States whose sensitive customer data was compromised
       in the Data Breach made public by Drizly on July 28, 2020.

       74.      Excluded from the Class is Drizly and its subsidiaries and affiliates; all employees

of Drizly and its subsidiaries and affiliates; all persons who make a timely election to be excluded




                                                  19
         Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 20 of 40



from the Class; government entities; and the judge to whom this case is assigned, including his/her

immediate family and court staff.

       75.     Plaintiff reserves the right to modify, expand or amend the above Class definitions

or to seek certification of a class or subclasses defined differently than above before any court

determines whether certification is appropriate following discovery.

       76.     Certification of Plaintiff’s claims for class-wide treatment is appropriate because

all elements of Fed. R. Civ. P. 23(a) and (b)(2)-(3) are satisfied. Plaintiff can prove the elements

of his claims on a class-wide basis using the same evidence as would be used to prove those

elements in an individual action alleging the same claims.

       77.     Numerosity: All requirements of Fed. R. Civ. P. 23(a)(1) are satisfied. The

members of the Class are so numerous and geographically dispersed that individual joinder of all

Class members is impracticable. While Plaintiff is informed and believes that there are millions of

members of the Class, the precise number of Class members is unknown to Plaintiff. These

estimates are based on the fact that Drizly has admitted that “up to 2.5 million accounts have been

affected.” Class members may be identified through objective means. Class members may be

notified of the pendency of this action by recognized, court-approved notice dissemination

methods, which may include U.S. mail, electronic mail, internet postings, and/or published notice.

       78.     Commonality and Predominance: All requirements of Fed. R. Civ. P. 23(a)(2)

and 23(b)(3) are satisfied. This action involves common questions of law and fact, which

predominate over any questions affecting individual Class members, including, without limitation:

       (a)   Whether Drizly engaged in active misfeasance and misconduct alleged herein;

       (b)   Whether Drizly owed a duty to Class members to safeguard their sensitive customer
             data;

       (c)   Whether Drizly breached its duty to Class members to safeguard their sensitive
             customer data;

                                                20
          Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 21 of 40



       (d)   Whether a computer hacker obtained class members’ sensitive customer data in the
             Data Breach;

       (e)   Whether Drizly knew or should have known that its data security systems and
             monitoring processes were deficient;

       (f)   Whether Plaintiff and Class members suffered legally cognizable damages as a result
             of the Data Breach;

       (g)   Whether Drizly’s failure to provide adequate security proximately caused Plaintiff’s
             and class members’ injuries; and

       (h)   Whether Plaintiff and Class members are entitled to declaratory and injunctive relief.

       79.     Typicality: All requirements of Fed. R. Civ. P. 23(a)(3) are satisfied. Plaintiff is a

member of the Class. Plaintiff’s claims are typical of the claims of all Class members because

Plaintiff, like other Class members, suffered a theft of his sensitive customer data in the Data

Breach.

       80.     Adequacy of Representation: All requirements of Fed. R. Civ. P. 23(a)(4) are

satisfied. Plaintiff is an adequate Class representative because he is members of the class and his

interests do not conflict with the interests of other class members that he seeks to represent.

Plaintiff is committed to pursuing this matter for the class with the class’s collective best interests

in mind. Plaintiff has retained counsel competent and experienced in complex class action

litigation of this type and Plaintiff intends to prosecute this action vigorously. Plaintiff, and his

counsel, will fairly and adequately protect the class’s interests.

       81.     Predominance and Superiority: All requirements of Fed. R. Civ. P. 23(b)(3) are

satisfied. As described above, common issues of law or fact predominate over individual issues.

Resolution of those common issues in Plaintiff’s case will also resolve them for the class’s claims.

In addition, a class action is superior to any other available means for the fair and efficient

adjudication of this controversy and no unusual difficulties are likely to be encountered in the

management of this class action. The damages or other financial detriment suffered by Plaintiff

                                                  21
         Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 22 of 40



and other Class members are relatively small compared to the burden and expense that would be

required to individually litigate their claims against Drizly, so it would be impracticable for

members of the Class to individually seek redress for Drizly’s wrongful conduct. Even if Class

members could afford individual litigation, the court system could not. Individualized litigation

creates a potential for inconsistent or contradictory judgments and increases the delay and expense

to all parties and the court system. By contrast, the class action device presents far fewer

management difficulties and provides the benefits of single adjudication, economies of scale, and

comprehensive supervision by a single court.

       82.     Cohesiveness: All requirements of Fed. R. Civ. P. 23(b)(2) are satisfied. Drizly has

acted, or refused to act, on grounds generally applicable to the Class such that final declaratory or

injunctive relief appropriate.

                                   VI.     CHOICE OF LAW

       83.     The common law of Massachusetts governs Plaintiff’s claims.

       84.     Drizly’s acts and omissions discussed herein were orchestrated and implemented at

its corporate headquarters in Massachusetts and the tortious and deceptive acts complained of

occurred in, and radiated from, Massachusetts.

       85.     The key wrongdoing at issue in this litigation—Drizly’s failure to employ adequate

data security measures—emanated from Drizly’s headquarters in Massachusetts.

       86.     Upon information and belief, control over Drizly’s payment systems and IT

personnel is exercised at its headquarters in Massachusetts.

       87.     Massachusetts, which seeks to protect the rights and interests of Massachusetts

residents and other residents against a company doing business in Massachusetts, has a greater

interest in Plaintiff’s and Class members’ claims than any other state and is most intimately

concerned with the outcome of this litigation.

                                                 22
           Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 23 of 40



         88.      Application of Massachusetts law to a nationwide Class with respect to Plaintiff’s

and Class members’ claims is neither arbitrary nor fundamentally unfair because Massachusetts

has a significant aggregation of contacts that creates a state interest in Plaintiff’s and Class

members’ claims.

         89.      To the extent that there is a dispute concerning choice of law, such a dispute may

be briefed after substantial discovery is completed.

                                       VII.     CAUSES OF ACTION11

                                                   COUNT I
                                                 NEGLIGENCE

         90.      Plaintiff re-alleges and incorporates by reference all preceding allegations as if fully

set forth herein.

         91.      Drizly obtained Plaintiff’s and Class members’ sensitive customer data in

connection with class members’ purchases on Drizly.

         92.      By collecting and maintaining sensitive customer data, Drizly had a duty of care to

use reasonable means to secure and safeguard the sensitive customer data and to prevent disclosure

of the information to unauthorized individuals. Drizly’s duty included a responsibility to

implement processes by which it could detect a data breach of this type and magnitude in a timely

manner.

         93.      Drizly owed a duty of care to Plaintiff and Class members to provide data security

consistent with the various requirements and rules discussed above.




11
  Plaintiff sent a demand letter to Defendants pursuant to Mass. G. L. Ch. 93A on the date of the filing of this
Complaint. Should the good-faith negotiations resulting from the letter be unsuccessful, Plaintiff reserves the right to
amend the complaint to add a claim under 93A.

                                                          23
         Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 24 of 40



       94.     Drizly’s duty of care arose as a result of, among other things, the special

relationship that existed between Drizly and its customers. Drizly was the only party in a position

to ensure that its systems were sufficient to protect against the foreseeable risk that a data breach

could occur, which would result in substantial harm to consumers.

       95.     Also, Drizly had a duty to employ reasonable security measures under Section 5 of

the Federal Trade Commission Act, 15 U.S.C. § 45, which prohibits “unfair . . . practices in or

affecting commerce,” including, as interpreted and enforced by the FTC, failing to use reasonable

measures to protect confidential consumer data.

       96.     Drizly’s duty to use reasonable care in protecting cardholder data arose as a result

of the common law, statutes, and regulations described above, but also because Drizly is bound by

industry standards and PCI DSS rules to protect sensitive customer data.

       97.     Drizly was subject to an “independent duty” untethered to any contract between

Plaintiff and Class members and Drizly.

       98.     Drizly breached its duties, and thus was negligent, by failing to use reasonable

measures to protect cardholder information. Drizly’s negligent acts and omissions include, but are

not limited to, the following:

       (a)     failure to delete cardholder information after the time period necessary to authorize
               the transaction;

       (b)     failure lure to employ systems and educate employees to protect against malware;

       (c)     failure to comply with industry standards for software and payment system security;

       (d)     failure to track and monitor access to its network and cardholder data;

       (e)     failure to limit access to those with a valid purpose;

       (f)     failure to adequately staff and fund its data security operation;




                                                 24
           Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 25 of 40



          (g)    failure to use due care in hiring, promoting, and supervising those responsible for
                 its data security operations; and

          (h)    failure to recognize that hackers were stealing sensitive customer data from its
                 network while the Data Breach was taking place.

          99.    It was foreseeable to Drizly that a failure to use reasonable measures to protect

sensitive customer data could result in injury to consumers. Further, actual and attempted breaches

of data security were reasonably foreseeable to Drizly given the known frequency of payment card

data breaches and various warnings from card brands and industry experts.

          100.   Plaintiff and Class members suffered various types of damages as alleged above.

          101.   Drizly’s wrongful conduct was a proximate cause of Plaintiff’s and Class members’

damages.

          102.   Plaintiff and Class members are entitled to compensatory and consequential

damages suffered as a result of the Data Breach.

          103.   Plaintiff and Class members are also entitled to injunctive relief requiring Drizly to

(among other things): (i) strengthen its data security systems and monitoring procedures; (ii)

submit to future annual audits of those systems; and (iii) provide several years of free credit

monitoring and identity theft insurance to all Class members.

                                          COUNT II
                                      NEGLIGENCE PER SE

          104.   Plaintiff realleges and incorporates all previous allegations as though fully set forth

herein.

                   Negligence Per Se Pursuant to the FTC Act, 15 U.S.C. § 45

          105.   As alleged above, pursuant to the FTC Act, 15 U.S.C. § 45, Drizly had a duty to

provide fair and adequate computer systems and data security practices to safeguard Plaintiff’s and

Class members’ sensitive customer data.


                                                   25
         Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 26 of 40



       106.      Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting commerce,”

including, as interpreted and enforced by the FTC, the unfair act or practice by businesses, such as

Drizly, of failing to use reasonable measures to protect sensitive customer data. The FTC

publications and orders described above also form part of the basis of Drizly’s duty.

       107.      Drizly violated Section 5 of the FTC Act by failing to use reasonable measures to

protect sensitive customer data and not complying with applicable industry standards, including

PCI DSS, as described in detail herein. Drizly’s conduct was particularly unreasonable given the

nature and amount of sensitive customer data it collected and stored and the foreseeable

consequences of a data breach, including, specifically, the immense damages that would result to

consumers.

       108.      Plaintiff and members of the Class are within the class of persons that Section 5 of

the FTC Act was intended to protect, because the FTC Act was expressly designed to protect

consumers from “substantial injury.”

       109.      The harm that has occurred is the type of harm the FTC Act is intended to guard

against. Indeed, the FTC has pursued numerous enforcement actions against businesses that, as a

result of their failure to employ reasonable data security measures and avoid unfair and deceptive

practices, caused the same harm as that suffered by Plaintiff and Class members.

       110.      Drizly had a duty to Plaintiff and Class members to implement and maintain

reasonable security procedures and practices to safeguard Plaintiff’s and Class members’ sensitive

customer data.

       111.      Drizly breached its duties to Plaintiff and Class members under the FTC Act, by

failing to provide fair, reasonable, or adequate computer systems and data security practices to

safeguard Plaintiff’s and Class members’ sensitive customer data.



                                                  26
         Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 27 of 40



        112.       Drizly’s violation of Section 5 of the FTC Act and its failure to comply with

applicable laws and regulations constitutes negligence per se.

        113.       But for Drizly’s wrongful and negligent breach of its duties owed to Plaintiff and

class members, Plaintiff and Class members would not have been injured.

        114.       The injury and harm suffered by Plaintiff and Class members was the reasonably

foreseeable result of Drizly’s breach of its duties. Drizly knew or should have known that it was

failing to meet its duties and that its breach would cause Plaintiff and Class members to suffer the

foreseeable harms associated with the exposure of their sensitive customer data.

        115.       Had Plaintiff and Class members known that Drizly did and does not adequately

protect customer sensitive customer data, they would not have made purchases on Drizly.

        116.       As a direct and proximate result of Drizly’s negligence per se, Plaintiff and Class

members have suffered harm, including but not limited to loss of time and money resolving

fraudulent charges; loss of time and money obtaining protections against future identity theft;

financial losses related to the purchases made at Drizly that Plaintiff and Class members would

not have made had they known of Drizly’s careless approach to cyber security; lost control over

the value of sensitive customer data; unreimbursed losses relating to fraudulent charges; losses

relating to exceeding credit and debit card limits and balances; harm resulting from damaged credit

scores and information; and other harm resulting from the unauthorized use or threat of

unauthorized use of stolen sensitive customer data, entitling them to damages in an amount to be

proven at trial.

 Negligence Per Se Pursuant to the Massachusetts Data Security statute, Mass. Gen. Laws
 Ann. ch. 93H, § 1 et seq., and the Standards for The Protection of Personal Information of
    Residents of The Commonwealth Regulations, 201 Mass. Code Regs. 17.01 et seq.




                                                   27
         Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 28 of 40



       117.    Pursuant to Mass. Gen. Laws Ann. ch. 93H, §1 et seq. and 201 Mass. Code Regs.

§ 17.01 et seq., Drizly not only had a duty to provide fair and adequate computer systems and data

security practices to safeguard Plaintiff’s and Class members’ sensitive customer data, but also a

duty “as soon as practicable and without unreasonable delay” to send the proper notification to

Massachusetts authorities and affected residents.

       118.    Mass. Gen. Laws Ann. ch. 93H, § 2(a) has two principal components.

       119.    The first component enables various branches of the state government to adopt

privacy rules and regulations to:

       insure the security and confidentiality of customer information in a manner fully
       consistent with industry standards; protect against anticipated threats or hazards to
       the security or integrity of such information; and protect against unauthorized
       access to or use of such information that may result in substantial harm or
       inconvenience to any consumer.

Mass. Gen. Laws Ann. ch. 93H, § 2(a). The executive branch of the state government has

responded by promulgating “Standards for the Protection of Personal Information of Residents of

the Commonwealth.” 201 Mass. Code Regs. §§ 17.01–17.05. These standards impose duties and

requirements on persons and entities that own, license, or maintain personal information about

Massachusetts residents. Id. §§ 17.03–17.04.

       120.    The second component of Mass. Gen. Laws Ann. ch. 93H establishes privacy

notification requirements. Mass. Gen. Laws Ann. ch. 93H, § 3. These requirements are triggered

by any “breach of security,” as defined by the statute, or any unauthorized access or use of personal

information. Id. §§ 1(a), 3. When such unauthorized access or use occurs, persons and entities that

own, license, or maintain Massachusetts residents’ personal information must provide notice to

the Massachusetts Attorney General, the Massachusetts Director of Consumer Affairs and

Business Regulation. and affected parties pursuant to various disclosure guidelines. Id. §3(b).



                                                 28
         Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 29 of 40



       121.    Under 201 Mass. Code Regs. § 17.02, Drizly is a “person.”

       122.    Under 201 Mass. Code Regs. § 17.02, Drizly “owns or licenses” the “personal

information” of Plaintiff and Class members, which includes “receives, stores, maintains,

processes, or otherwise has access to personal information in connection with the provision of

goods or services…”

       123.    Under 201 Mass. Code Regs. § 17.02, “personal information,” includes “a

Massachusetts resident's first name and last name or first initial and last name in combination with

any one or more of the following data elements that relate to such resident: (c) financial account

number, or credit or debit card number, with or without any required security code, access code,

personal identification number or password, that would permit access to a resident's financial

account.”

       124.    201 Mass. Code Regs. §§ 17.03 – 17.04 outline Drizly’s duties to protect “personal

information,” the standards for protecting “personal information,” as well as requisite computer

system security requirements.

       125.    201 Mass. Code Regs. § 17.05 requires that “[e]very person who owns or licenses

personal information about a resident of the Commonwealth shall be in full compliance with 201

CMR 17.00 on or before March 1, 2010.”

       126.    Drizly violated Mass. Gen. Laws Ann. ch. 93H, § 2 and the accompanying

regulations of 201 Mass. Code Regs. § 17.01 et seq. by failing to use reasonable measures to

protect sensitive customer data and “personal information,” as well as not complying with the

applicable standards enumerated in the statute and regulations. Drizly’s conduct was particularly

unreasonable given the nature and amount of sensitive customer data and “personal information,”




                                                29
         Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 30 of 40



it collected and stored and the foreseeable consequences of a data breach, including, specifically,

the immense damages that would result to consumers.

       127.    Drizly violated Mass. Gen. Laws Ann. ch. 93H, § 3 since it was required to send

notice “as soon as practicable and without unreasonable delay” to the Massachusetts Attorney

General, the Massachusetts Director of Consumer Affairs and Business Regulation, and to

resident, “when such person or agency (1) knows or has reason to know of a breach of security or

(2) when the person or agency knows or has reason to know that the personal information of such

resident was acquired or used by an unauthorized person or used for an unauthorized purpose…”

       128.    Drizly’s notification email to Plaintiff stated that their “investigation is ongoing”

and that Drizly “engaged a cyber security firm to help us identify all affected parties.” This

indicates that Drrizly has yet to fully grasp the scope of the Data Breach and is negligent in its

reporting requirements for Massachusetts residents. Mass. Gen. Laws Ann. ch. 93H, § 3(b)

requires that the notification to the Massachusetts Attorney General and the Massachusetts

Director of Consumer Affairs and Business Regulation “identify the number of residents of the

commonwealth affected by such incident at the time of notification.”

       129.    The most recent “Data Breach Notification Report” published by the Office

Consumer Affairs and Business Regulation is current as of July 29, 2020 and does not list the

Drizly Data Breach, which was first reported by TechCrunch on July 28, 2020. Upon information

and belief, Drizly sent its notification email to affected users on or about July 28, 2020 as well.

       130.    Mass. Gen. Laws Ann. ch. 93H, § 3(b) further provides that the notice to the

Massachusetts Attorney General and the Massachusetts Director of Consumer Affairs and

Business Regulation “shall not be delayed on grounds that the total number of residents affected

is not yet ascertained.”



                                                 30
         Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 31 of 40



       131.    The harm that has occurred is the type of harm the Massachusetts Data Security

statute (Mass. Gen. Laws Ann. ch. 93H, § 1 et seq.) and the Standards for The Protection of

Personal Information of Residents of The Commonwealth regulations (201 Mass. Code Regs.

17.01 et seq.) is intended to guard against.

       132.    Drizly had a duty to Plaintiff and Class members to implement and maintain

reasonable security procedures and practices to safeguard Plaintiff’s and Class members’ sensitive

customer data and “personal information.”

       133.    Drizly breached its duties to Plaintiff and Class members under the Massachusetts

Data Security statute (Mass. Gen. Laws Ann. ch. 93H, § 1 et seq.) and the Standards for The

Protection of Personal Information of Residents of The Commonwealth regulations (201 Mass.

Code Regs. § 17.01 et seq.), by failing to provide fair, reasonable, or adequate computer systems

and data security practices to safeguard Plaintiff’s and Class members’ sensitive customer data

and “personal information.”.

       134.    Drizly’s violation of Massachusetts Data Security statute (Mass. Gen. Laws Ann.

ch. 93H, § 1 et seq.) and the Standards for The Protection of Personal Information of Residents of

The Commonwealth regulations (201 Mass. Code Regs. § 17.01 et seq.), and its failure to comply

with applicable laws and regulations constitutes negligence per se.

       135.    But for Drizly’s wrongful and negligent breach of its duties owed to Plaintiff and

Class members, Plaintiff and Class members would not have been injured, or would not have been

injured to as great a degree.

       136.    The injury and harm suffered by Plaintiff and Class members was the reasonably

foreseeable result of Drizly’s breach of its duties. Drizly knew or should have known that it was

failing to meet its duties and that its breach would cause Plaintiff and Class members to suffer the



                                                31
         Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 32 of 40



foreseeable harms associated with the exposure of their sensitive customer data and “personal

information.”

       137.     Had Plaintiff and Class members known that Drizly did and does not adequately

protect customer sensitive customer data and “personal information” they would not have made

purchases using Drizly.

       138.     As a direct and proximate result of Drizly’s negligence per se, Plaintiff and Class

members have suffered harm, including but not limited to loss of time and money resolving

fraudulent charges; loss of time and money obtaining protections against future identity theft;

financial losses related to the purchases made at Drizly that Plaintiff and Class members would

not have made had they known of Drizly’s careless approach to cyber security; lost control over

the value of sensitive customer data; unreimbursed losses relating to fraudulent charges; losses

relating to exceeding credit and debit card limits and balances; harm resulting from damaged credit

scores and information; and other harm resulting from the unauthorized use or threat of

unauthorized use of stolen sensitive customer data and “personal information,” entitling them to

damages in an amount to be proven at trial.

     Negligence Per Se Pursuant to the Shield Act, N.Y. Gen. Bus. Law § 899-aa et seq.

       139.     Pursuant to N.Y. Gen. Bus. Law § 899-aa et seq. (known as the “Shield Act”),

Drizly not only had a duty to provide fair and adequate computer systems and data security

practices to safeguard Plaintiff’s and Class members’ sensitive customer data, “private

information,” and “personal information,” but also a duty to send notification to the affected New

York resident “in the most expedient time possible and without unreasonable delay.”

       140.     N.Y. Gen. Bus. Law § 899-aa(2), provides that [a]ny person or business which

owns or licenses computerized data which includes private information shall disclose any breach



                                                32
         Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 33 of 40



of the security of the system following discovery or notification of the breach in the security of the

system to any resident of New York state whose private information was, or is reasonably believed

to have been, accessed or acquired by a person without valid authorization. The disclosure shall

be made in the most expedient time possible and without unreasonable delay…” (emphasis added).

       141.    Under N.Y. Gen. Bus. Law § 899-aa(1)(c), “Breach of the security of the system”

“shall mean unauthorized access to or acquisition of, or access to or acquisition without valid

authorization, of computerized data that compromises the security, confidentiality, or integrity of

private information maintained by a business.”

       142.    Under N.Y. Gen. Bus. Law § 899-aa(1)(b), “Private information” “shall mean

either: (i) personal information consisting of any information in combination with any one or more

of the following data elements, when either the data element or the combination of personal

information plus the data element is not encrypted, or is encrypted with an encryption key that has

also been accessed or acquired:

       (3) account number, credit or debit card number, in combination with any required
       security code, access code, password or other information that would permit access
       to an individual's financial account;

       (4) account number, credit or debit card number, if circumstances exist wherein
       such number could be used to access an individual's financial account without
       additional identifying information, security code, access code, or password; or

       (5)(ii) a user name or e-mail address in combination with a password or security
       question and answer that would permit access to an online account.

       143.    Under N.Y. Gen. Bus. Law § 899-aa(1)(a), “Personal information” “shall mean any

information concerning a natural person which, because of name, number, personal mark, or other

identifier, can be used to identify such natural person.”

       144.    Under N.Y. Gen. Bus. Law § 899-aa(5)(d)(1), e-mail notice to affected residents

are permitted when such business has an e-mail address for the subject persons, “except if the


                                                 33
         Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 34 of 40



breached information includes an e-mail address in combination with a password or security

question and answer that would permit access to the online account, in which case the person

or business shall instead provide clear and conspicuous notice delivered to the consumer online

when the consumer is connected to the online account from an internet protocol address or from

an online location which the person or business knows the consumer customarily uses to access

the online account.” The sensitive customer data exposed in the Data Breach included “email

addresses” and “password.” Thus, Drizly’s email notification to Plaintiff was in violation of N.Y.

Gen. Bus. Law § 899-aa(5)(d)(1), since a “clear and conspicuous notice” sent to Plaintiff online

where Plaintiff would be connected to an online account from an internet protocol address or from

an online location which the person or business knows the consumer customarily uses to access

the online account was never provided to Plaintiff.

       145.    Under N.Y. Gen. Bus. Law § 899-bb(2)(a), “[a]ny person or business that owns or

licenses computerized data which includes private information of a resident of New York shall

develop, implement and maintain reasonable safeguards to protect the security, confidentiality and

integrity of the private information including, but not limited to, disposal of data.” The data

security protections Drizly was obligated to undertake are enumerated at N.Y. Gen. Bus. Law §

899-bb(2)(b) et seq.

       146.    Under N.Y. Gen. Bus. Law § 899-bb(2)(d), “[a]ny person or business that fails to

comply with this subdivision shall be deemed to have violated section three hundred forty-nine of

this chapter,” which is New York General Business Law, N.Y. Gen. Bus. Law § 349, et seq.

       147.    The harm that has occurred is the type of harm the N.Y. Gen. Bus. Law § 899-aa et

seq. (the “Shield Act”) is intended to guard against.




                                                34
         Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 35 of 40



       148.    Drizly had a duty to Plaintiff and Class members to implement and maintain

reasonable security procedures and practices to safeguard Plaintiff’s and Class members’ sensitive

customer data, “private information,” and “personal information.”

       149.    Drizly breached its duties to Plaintiff and Class members under N.Y. Gen. Bus.

Law § 899-aa et seq. (the “Shield Act”), by failing to provide fair, reasonable, or adequate

computer systems and data security practices to safeguard Plaintiff’s and Class members’ sensitive

customer data, “private information,” and “personal information.”

       150.    Drizly’s violation of N.Y. Gen. Bus. Law § 899-aa et seq. (the “Shield Act”) and

its failure to comply with applicable laws and regulations constitutes negligence per se.

       151.    But for Drizly’s wrongful and negligent breach of its duties owed to Plaintiff and

Class members, Plaintiff and Class members would not have been injured, or would not have been

injured to as great a degree.

       152.    The injury and harm suffered by Plaintiff and Class members was the reasonably

foreseeable result of Drizly’s breach of its duties. Drizly knew or should have known that it was

failing to meet its duties and that its breach would cause Plaintiff and Class members to suffer the

foreseeable harms associated with the exposure of their sensitive customer data, “private

information,” and “personal information.”

       153.    Had Plaintiff and Class members known that Drizly did and does not adequately

protect customer sensitive customer data, “private information,” and “personal information,” they

would not have made purchases using Drizly.

       154.    As a direct and proximate result of Drizly’s negligence per se, Plaintiff and Class

members have suffered harm, including but not limited to loss of time and money resolving

fraudulent charges; loss of time and money obtaining protections against future identity theft;



                                                35
         Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 36 of 40



financial losses related to the purchases made at Drizly that Plaintiff and Class members would

not have made had they known of Drizly’s careless approach to cyber security; lost control over

the value of sensitive customer data; unreimbursed losses relating to fraudulent charges; losses

relating to exceeding credit and debit card limits and balances; harm resulting from damaged credit

scores and information; and other harm resulting from the unauthorized use or threat of

unauthorized use of stolen sensitive customer data, “private information,” and “personal

information,” entitling them to damages in an amount to be proven at trial.

        155.    Drizly’s violation of N.Y. Gen. Bus. Law § 899-bb is a per se violation of N.Y.

Gen. Bus. Law § 349, et seq.

                                      COUNT III
                             BREACH OF IMPLIED CONTRACT

        156.    Plaintiff re-alleges and incorporates by reference all preceding allegations as if fully

set forth herein.

        157.    When Plaintiff and Class members provided their sensitive customer data to Drizly

in exchange for Drizly’s products, they entered into implied contracts with Drizly under which

Drizly agreed to take reasonable steps to protect the sensitive customer data.

        158.    Drizly solicited and invited Plaintiff and Class members to provide their sensitive

customer data as part of Drizly’s regular business practices. Plaintiff and Class members accepted

Drizly’s offers and provided their sensitive customer data to Drizly.

        159.    When entering into the implied contracts, Plaintiff and Class members reasonably

believed and expected that Drizly’s data security practices complied with relevant laws,

regulations, and industry standards.




                                                  36
           Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 37 of 40



          160.      Plaintiff and Class members paid money to Drizly to purchase items on Drizly.

Plaintiff and Class members reasonably believed and expected that Drizly would use part of those

funds to obtain adequate data security. Drizly failed to do so.

          161.   Plaintiff and Class members would not have provided their sensitive customer data

to Drizly in the absence of Drizly’s implied promise to keep the sensitive customer data reasonably

secure.

          162.   Plaintiff and Class members fully performed their obligations under the implied

contracts by paying money to Drizly.

          163.   Drizly breached its implied contracts with Plaintiff and Class members by failing

to implement reasonable data security measures.

          164.   As a direct and proximate result of Drizly’s breaches of the implied contracts,

Plaintiff and Class members sustained damages as alleged herein.

          165.   Plaintiff and Class members are entitled to compensatory and consequential

damages suffered as a result of the Data Breach.

                                           COUNT IV
                                      UNJUST ENRICHMENT

          166.   Plaintiff re-alleges and incorporates by reference all preceding allegations as if fully

set forth herein.

          167.   This claim is plead in the alternative to the above implied contract claim.

          168.   Plaintiff and Class members conferred a monetary benefit upon Drizly in the form

of monies paid for the purchase of items on Drizly.

          169.   Drizly appreciated or had knowledge of the benefits conferred upon it by Plaintiff

and Class members. Drizly also benefited from the receipt of Plaintiff’s and Class members’

sensitive customer data as this was utilized by Drizly to facilitate payment to it.


                                                   37
            Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 38 of 40



       170.     The monies Plaintiff and Cass members paid to Drizly were supposed to be used

by Drizly, in part, to pay for adequate data privacy infrastructure, practices, and procedures.

       171.     As a result of Drizly’s conduct, Plaintiff and Class members suffered actual

damages in an amount equal to the difference in value between their purchases made with adequate

data privacy and security practices and procedures that Plaintiff and Class members paid for, and

those purchases without adequate data privacy and security practices and procedures that they

received.

       172.     Under principals of equity and good conscience, Drizly should not be permitted to

retain the money belonging to Plaintiff and Class members because Drizly failed to implement (or

adequately implement) the data privacy and security practices and procedures that Plaintiff and

Class members paid for and that were otherwise mandated by federal, state, and local laws and

industry standards.

       173.     Drizly should be compelled to disgorge into a common fund for the benefit of

Plaintiff and Class members all unlawful or inequitable proceeds received by it as a result of the

conduct and Data Breach alleged herein.

                                 VIII. RELIEF REQUESTED

       Plaintiff, on behalf of all others similarly situated, request that the Court enter judgment

against Drizly including the following:

       A.       Determining that this matter may proceed as a class action and certifying the

Classes asserted herein;

       B.       Appointing Plaintiff as representative of the applicable Classes and appointing

Plaintiff’s counsel as class counsel;

       C.       An award to Plaintiff and the Classes of compensatory, consequential, statutory,

and treble damages as set forth above;

                                                 38
         Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 39 of 40



       D.      Ordering injunctive relief requiring Drizly to (among other things): (i) strengthen

its data security systems and monitoring procedures; (ii) submit to future annual audits of those

systems; and (iii) provide several years of free credit monitoring and identity theft insurance to all

Class members;

       E.      An award of attorneys’ fees, costs, and expenses, as provided by law or equity;

       F.      An award of pre-judgment and post-judgment interest, as provided by law or equity;

and

       G.      Such other relief as the Court may allow.

                                     JURY TRIAL DEMAND

       Plaintiff demands a trial by jury trial all issues so triable.

August 7, 2020                                     Respectfully submitted,

                                                   /s/ Jacob A. Walker
                                                   Jason M. Leviton (BBO #678331)
                                                   Jacob A. Walker (BBO #688074)
                                                   BLOCK & LEVITON LLP
                                                   260 Franklin Street, Suite 1860
                                                   Boston, MA 02110
                                                   (617) 398-5600
                                                   jason@blockleviton.com
                                                   jake@blockleviton.com

                                                   Christian Levis (pro hac vice forthcoming)
                                                   Amanda Fiorilla (pro hac vice forthcoming)
                                                   LOWEY DANNENBERG, P.C.
                                                   44 South Broadway, Suite 1100
                                                   White Plains, NY 10601
                                                   Tel: (914) 997-0500
                                                   Fax: (914) 997-0035
                                                   clevis@lowey.com
                                                   afiorilla@lowey.com




                                                  39
Case 1:20-cv-11492-LTS Document 1 Filed 08/07/20 Page 40 of 40



                              Anthony M. Christina (pro hac vice forthcoming)
                              LOWEY DANNENBERG, P.C.
                              One Tower Bridge
                              100 Front Street, Suite 520
                              West Conshohocken, PA 19428
                              Tel: (215) 399-4770
                              Fax: (914) 997-0035
                              achristina@lowey.com

                              Gary F. Lynch (pro hac vice forthcoming)
                              Jamisen A. Etzel (pro hac vice forthcoming)
                              CARLSON LYNCH, LLP
                              1133 Penn Avenue, 5th Floor
                              Pittsburgh, PA 15222
                              Tel: (412) 322-9243
                              Fax: (412) 231-0246
                              glynch@carlsonlynch.com
                              jetzel@carlsonlynch.com




                              40
